Citation Nr: 0918660	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2007 to April 2008.  He also was a member of the 
Puerto Rico Army National Guard for over 27 years with 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) including on March 7, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the Veteran was provided VCAA 
notice in August 2005.  He was notified that the VCAA 
requirements applied to all elements of a claim in April 
2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, service records show that in March 1998 the 
Veteran reported to an aid station with complaints of an 
injury to his ear.  He reported that he was evaluating a TOW 
blank simulator when it detonated near his right ear which 
caused ringing in that ear.  In a September 2005 VA 
examination, in essence, concluded that he was unable to 
explain the Veteran's complaint without resorting to 
speculation given the Veteran's normal ear examination and 
normal audiogram.  It was also noted that tinnitus did not 
occur alone.  

Records show the Veteran had active service from February 
2007 to April 2008; however, the claims file does not contain 
service treatment records for this period.  These records 
must be obtained.  Further, the Veteran should be scheduled 
for another audiology examination to include consideration of 
these records.  Therefore, the case must be remanded for 
further development.


Accordingly, the case is REMANDED for the following action:

1. The Veteran's service treatment 
records for his period of active duty 
between February 2007 and April 2008 
should be requested by the AMC.  These 
records should be associated with the 
claims folder. All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA audiology examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
present tinnitus as a result of service.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Audio 
Examination, revised on October 10, 2008.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





